Citation Nr: 0910840	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-02 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating in excess of 40 percent 
for the service-connected residuals of lumbar spine fracture, 
L4-5 with spinal stenosis and facet syndrome.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran had active military service from May 1967 to May 
1969.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2005 RO rating decision.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected residuals of a lumbar spine 
fracture at L4-5 with spinal stenosis and facet syndrome is 
not shown to be manifested by unfavorable ankylosis of the 
entire thoracolumbar spine; incapacitating episodes of 
intervertebral disc syndrome are not shown; findings 
consistent with radiculopathy manifested by tingling and 
numbness involving the left lower extremity more nearly 
approximate a disability picture of mild incomplete paralysis 
of the affected nerve.   



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating in 
excess of 40 percent for the service-connected residuals of a 
lumbar spine fracture at L4-5 with spinal stenosis and facet 
syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp 2008); 38 C.F.R. § § 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a including Diagnostic Codes 5235 to 
5238 (2008).  

2.  The criteria for the assignment of a separate rating of 
10 percent, but no more for the service-connected low back 
disability on the basis of an associated neurologic 
abnormality involving the left lower extremity are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2008); 
38 C.F.R. § § 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5235 to 5238, 4.124a including 
Diagnostic Code 8520 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In January 2005, prior to the rating decision on appeal, the 
RO sent the Veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the Veteran had an opportunity to respond prior 
to the issuance of the March 2005 rating decision.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the January 2005 letter together 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The January 2005 letter advised the Veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letter also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating 
criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the November 2005 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
Veteran in March 2006.  Further, the Board's decision herein 
denies the claim for increased initial rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

With regard to the increased evaluation claim(s) included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the January 2005 VCAA 
letter was in substantial compliance with the first and 
fourth requirements of Vazquez-Flores to the extent that the 
Veteran was notified that he needed to submit evidence of 
worsening that could include specific medical and laboratory 
evidence, as well as lay evidence from other individuals who 
could describe from their knowledge and personal observations 
in what manner his disabilities had worsened.

The Board is aware that the January 2005 VCAA letter did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  

However, the Veteran's September 2006 VA examination 
paralleled the relevant diagnostic criteria.  The 
examination, as well as the Veteran's access to his VA 
examination reports, reflects that a reasonable person could 
have been expected to understand in this case what was needed 
to substantiate the claim.  

Moreover, as the Veteran discussed his service-connected 
disability in terms of relevant symptomatology and the 
functional effects of his disability on his everyday life in 
support of his claims during his examination, the Board is 
satisfied that he had actual knowledge of what was necessary 
to substantiate the claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the November 2005 Statement of 
the Case was followed up by a Supplemental Statement of the 
Case in November 2006, representing VA action that served to 
render any pre-adjudicatory notice error non-prejudicial.  
Vazquez-Flores, slip op. at 9.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on 
appeal.  

The Veteran's service treatment records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded VA examinations in February 2005 and 
September 2006.  

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of residuals of lumbar 
spine fracture, L4-5 with spinal stenosis and facet syndrome.  



II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The March 2005 RO Rating decision continued the 40 percent 
rating assigned for the service-connected residuals of lumbar 
spine fracture at L4-5 with spinal stenosis and facet 
syndrome.  

The Board notes that the rating criteria for diseases of the 
spine most recently had three periods of revisions, first is 
the old criteria for the period through September 22, 2002, 
then the interim criteria from September 23, 2002, and then 
finally the new criteria for the period since September 26, 
2003.  

The Veteran filed his claim for increase on December 30, 
2004, and therefore, his service-connected disability is to 
be rated only under the newest criteria.  

The Board notes that the new criteria, effective on September 
26, 2003, incorporates the new criteria for evaluating 
intervertebral disc syndrome.  68 Fed. Reg. 51454-51458 
(August 27, 2003).  

Under the new criteria a 10 percent evaluation is in order 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; muscle spasm, guarding, or 
localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or a vertebral body fracture with 
loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  

The Board notes that criteria of the General Rating Formula 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

Associated objective neurological abnormalities, including 
but not limited to bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  General 
Rating Formula, Note (1).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying scheduler criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

The record includes copies of private treatment documents 
showing that the Veteran was rendered medical attention for 
low back pain in 2000 and 2001.  An MRI in April 2000 showed 
findings of an old compression fracture of L4 with a combined 
disc bulge and probable focal disc on the left at L3-4 and 
moderate stenosis and compression of the sac and spondylitic 
changes at L4-5 and L5-S1.  These records also show that he 
underwent a series of facet join injections during this 
period.  

The chronic diagnoses reported were those of fact syndrome, 
lumbar spinal stenosis and lumbosacral radiculopathy.  

At the February 2005 VA examination, the examiner noted the 
presence of bilateral spasms and tenderness at the sacroiliac 
joints.  The examiner also noted that repetitive motion was 
significant for increased symptoms.  The Veteran was 
diagnosed with fracture of the lumbar spine at L4-5 with 
secondary spinal stenosis, facet syndrome, and residuals.  

At the January 2006 VA examination, the Veteran reported 
having pain in his spine with radiation into his left leg 
that had worsened since its onset.  He also had fatigue, 
decreased motion, stiffness, weakness and aching pain across 
his low back.  The pain limited his ability to stand for long 
periods of time and caused tingling and numbness in his left 
foot and leg.  

The VA examiner noted that the Veteran had an antalgic gait 
and lumbar flattening.  Flexion of the spine was limited to 
55 degrees with pain from 40 to 55 degrees; extension was 
limited to 18 degrees; right and left lateral bending was 
limited to 20 degrees; and rotation was limited to 30 degrees 
with pain.  An evaluation of x-ray studies noted a mild 
scoliosis, degenerative changes, and demineralization.  

The VA examiner diagnosed the Veteran with a lumbar 
compression fracture at L4, with degenerative changes and 
spinal stenosis at L3-4.  There was no discussion or evidence 
of intervertebral disc syndrome.  

In comparing the medical evidence to the applicable rating 
criteria, the Board finds that the service-connected low back 
disability itself is not shown to warrant a rating higher 
than the currently assigned 40 percent.  Under the diagnostic 
criteria, the Veteran does not warrant a higher rating 
because he is not shown to have unfavorable ankylosis of the 
entire thoracolumbar spine.  

In addition, VA must consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca, supra.  Functional 
loss due to pain or weakness must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  See 38 C.F.R. § 4.40.  

The Board notes that Veteran stated that his range of motion 
was limited by pain, fatigue, and weakness, however at the 
September 2006 VA examination it was noted that there was no 
loss of motion secondary to pain, weakness, or lack of 
endurance.  The Board finds that the currently assigned 40 
percent disability rating criteria already contemplates pain 
on limitation of motion and therefore does not warrant an 
additional rating under DeLuca.   

Accordingly, based on the evidence of record the Board finds 
that an evaluation higher than 40 percent for the service-
connected residuals of lumbar spine fracture, L4-5 with 
spinal stenosis and facet syndrome cannot be assigned in this 
case.  

However, the Board finds that the assignment of a separate 
rating on the basis of the Veteran having an associated 
neurologic abnormality manifested by tingling and numbness 
involving the left lower extremity is for consideration on 
this record.  

The submitted private treatment records provided MRI findings 
of the low back and the associated clinical documents 
identify a diagnosis of lumbosacral radiculopathy.  The VA 
examinations show purely sensory manifestations that more 
nearly resemble a disability picture consistent with mild 
incomplete paralysis of the affected nerve of the left lower 
extremity.  Accordingly, a separate 10 percent rating, but 
not higher is warranted.  


ORDER

An increased rating in excess of 40 percent for the service-
connected residuals of lumbar spine fracture, L4-5 with 
spinal stenosis and facet syndrome is denied.  

A separate rating of 10 percent, but no more for the service-
connected residuals of lumbar spine fracture, L4-5 with 
spinal stenosis and facet syndrome on the basis radiculopathy 
involving the left lower extremity is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


